Citation Nr: 1645243	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  14-43 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for neurogenic bladder.  

2.  Entitlement to service connection for fecal leakage.  

3.  Entitlement to service connection for bilateral leg paresthesia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) had active service from July 1954 to September 1965 with additional service with the U.S. Air Force Reserve.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2013 and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appellant testified before the Board at an October 2014 hearing conducted  before the undersigned Veterans Law Judge (VLJ) Milo H. Hawley in Washington, D.C.  A transcript of that hearing is of record in the claims file.  All issues identified on the title page herein were discussed.  

In March 2016, the Board remanded the claims of service connection for neurogenic bladder for further development.  

In September 2016, a videoconference hearing was conducted before the Board before the undersigned VLJ Barbara B. Copeland.  A transcript of that hearing is of record in the claims file.  

When two hearings have been held on the same issue or issues before different Veterans Law Judges, the Board must assign the case to a panel of not less than three Veterans Law Judges to render a decision.  See 38 U.S.C. § 7102 (a) (West 2014); 38 C.F.R. § 19.3 (2015).  When this occurs, the appellant must be afforded the opportunity to present testimony before the third Veterans Law Judge assigned to the panel.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  During the September 2016 hearing, the appellant waived the opportunity to have a hearing before a third VLJ signing this panel decision.  Id.  This decision is being rendered by a panel of three VLJs.  38 U.S.C.A. §§ 7102 (a), 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative evidence of record is in relative equipoise relative to whether the appellant's neurogenic bladder, fecal leakage, and bilateral leg paresthesia were proximately due to Guillain-Barre syndrome (GBS) or transverse myelitis (TM) that was caused by a flu vaccine received on a period of ACDUTRA or otherwise related to service.  


CONCLUSION OF LAW

The criteria for service connection for neurogenic bladder, fecal leakage, and bilateral leg paresthesia have been met.  38 U.S.C.A.  §§ 101(24), 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection 

The appellant contends that he has a neurogenic bladder, fecal leakage, and bilateral leg paresthesia proximately due to GBS or TM that was caused by a flu vaccine received during ACDUTRA in late 1975.  

Pursuant to 38 U.S.C.A. § 101(24), "active military, naval, or air service" includes "active duty, any period of active duty for training [ADT or ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training [IDT or INACDUTRA] during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2014).  Put another way, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or for injury incurred during inactive duty training.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137, 1153 (West 2014).  

Even if a person has had a period of active duty, that service alone does not make the claimant a "veteran" for the purpose of the application to any period of service which is ACDUTRA or INACDUTRA the presumption of soundness upon service entrance, the presumption of aggravation (of a pre-existing disorder) or the presumption of service incurrence of chronic diseases which are generally applicable to veterans who had active duty.  See generally Smith v. Shinseki, 24 Vet. App. 40 (2010); (citing Acciola v. Peake, 22 Vet. App. 320 (2008) and Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991) (in which the claimants had only ACDUTRA and no active service, as standing for the proposition that without previously established veteran status, the presumptions of service connection and sound condition are inapplicable).  

Further, in Smith v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) found that "in light of the absence of evidence of an examination made contemporaneous with [entry into a period of ACDUTRA] the presumption of sound condition could not apply.  Indeed, in cases where a claim is based on a period of active duty for training, the Court held that the presumption of aggravation under [38 U.S.C.A. ]§ 1153 is not applicable.  Put another way, "the presumption [sic] of aggravation is not applied to persons whose claims are based on a period of active duty for training."  Id. 

Thus, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a (disease or) injury incurred or aggravated in the line of duty during the period of (active) inactive duty for training.  See 38 U.S.C. §§ 101(2), (22), (24); 
38 U.S.C.A. § 1110; Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of active duty for training would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of the active duty for training alone.  See Acciola, 22 Vet. App. at 324.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

At the outset, the appellant testified at a CO hearing in October 2015.  The Board indicated, that, based on the appellant's testimony therein, it is at least as likely as not that the appellant's flu shot in late 1975 was received while the appellant was on ACDUTRA with the U.S. Air Force Reserve.  

Medical records of January 1976 indicate that the appellant was in good health until 10 days prior to admission to Greater Southeast Community Hospital when there was the onset of diarrhea which consisted of simply loose stools and generalized malaise.  Eight days prior to admission, he noted a dull achy pain in the mid epigastric region which was constant in nature and not related to food intake or relieved by antacids.  Mild weakness in both lower extremities was also noted.  Three days prior to admission, he indicated progressive weakness of his lower extremities and on two occasions, urinary incontinence.  There was no stool incontinence.  At no time was there a history of trauma to the lower spine nor was there any pain to the sciatic distribution.  Because of the progressive numbness and weakness, he was subsequently admitted for evaluation.  The impression was diarrhea and a resolved dull pain, probably gastroenteritis, specific etiology undetermined; ascending paresthesia and weakness, compatible with GBS; rule out TM, secondary to cord compression or multiple sclerosis.  Several days later, his physician indicated that the presence of extensive plantar responses preserved and abnormally brisk reflexes in the lower extremities precluded GBS as a diagnosis.  The appellant refused a lumbar puncture and at that point, prednisone was ordered.  

By January 23, 1976, the discharge summary indicated, in pertinent part, that GBS was the initial impression which at that time had been revised to acute TM.  The appellant had been placed on high doses of steroids and quickly showed good progress in the use of the extremities.  At one point, the appellant had lost control of his bowels and developed a neurogenic bladder, but after a few days of catheterization, he had return of function so that he was able to void again on his own and also was able to control his bowels by discharge.  The discharge diagnosis was acute TM.  

Several physicians indicated throughout the appellant's ACDUTRA and after Reserve service, that the aforementioned disabilities were the result of GBS based on a flu vaccine.  This, however, has all been based on the appellant's history provided to them.  

The appellant underwent a VA examination in July 2013.  At the time, the examiner stated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner was basing this opinion on the appellant's active duty service from July 1954 to September 1966.  

The examiner gave a history of the appellant becoming acutely ill in late December 1975 to early January 1976 with gastrointestinal illness that progressed to an ascending weakness and paresthesia with difficulty emptying the bladder.  He was initially diagnosed with ascending paresthesia and weakness, compatible with GBS and this diagnosis was changed after further testing to acute TM.  However, over the years, the urology clinics and PCPs caring for this appellant have indicated that his neurogenic bladder requiring intermittent catheterization is a result of GBS.  The examiner related information from the National Institutes of Health (NIH) that GBS can affect anybody, can strike at any age, both sexes equally and the syndrome is very rare, afflicting only about one person in 10,000.  It occurs a few days or weeks after the patient has had symptoms of a respiratory or gastrointestinal viral infection.  Occasionally, surgery will trigger the syndrome and in rare instances, vaccinations may increase the risk of GBS.  People can also develop GBS after having the flu or other infections.  On very rare occasions, they may develop GBS in the days or weeks after getting a vaccination.  

The causes of TM, according to Uptodate.com, show that TM is a segmental spinal cord injury caused by acute inflammation.  TM is uncommon, with an approximate incidence of between 5 cases per million population annually.  Most cases of TM are idiopathic and presumably result from an autoimmune process; with half of the patients having a preceding infection.  TM can also occur in multiple sclerosis and can be the presenting demyelinating event.  

In October 2015, the appellant testified at a CO hearing.  He testified that in December 1975, he underwent a mandatory flu vaccine during ACDUTRA and then in January 1976, he was hospitalized at Greater Southeast Community Hospital and was paralyzed in the lower extremities for a period of time during the hospitalization.  Records associated with the claim indicated that he had been on ACDUTRA from December 6, 1975 to December 9, 1975, the time he testified that he was administered the mandatory flu vaccine.  He stated that although it had been previously indicated that it was November or December 1975, when he was on ACDUTRA, to a fairly high degree of certainty, he stated he believed it was not in November 1975.  He never received military treatment for his claimed conditions, as he concealed it during service.  

Pursuant to the Board's March 2016 remand, a June 2016 medical opinion was submitted by the VA examiner who examined the appellant in July 2013.  The examiner opined that it was less likely as not that the appellant developed GBS, TM, or any other condition as a result of the flu vaccine received in late 1975 while on ACDUTRA.  

The rationale was that the appellant did not have a diagnosis of GBS.  However, according to the examiner, had the appellant been diagnosed with GBS, it would be less likely than not the result of the flu shot received in late 1975 while on ACDUTRA, and more likely than not due to the intestinal illness the appellant suffered days before onset of neurological symptoms, and not due to the vaccine received nearly 2 months prior.  

The June 2016 VA examiner cited to the medical evidence below.  The Committee to Review Adverse Effects of Vaccines: Institute of Medicine; 2011 August 25, concluded that :

The evidence is inadequate to accept or reject a causal relationship between influenza vaccine and GBS.  Although the epidemiologic evidence is graded moderate-nil, the committee does not feel the evidence is adequate to favor rejection of an association because of the potential for confounding by season and influenza infection and because of the yearly differences in influenza strains included in the vaccine.  While the weight of epidemiologic evidence does not support a causal link between influenza vaccinations evaluated over the last 30 years, an association cannot be confidently ruled out, particularly for future vaccine strains.

GBS may have several causes.  While it is not known what causes all cases of GBS, it is known that about two-thirds of people who get GBS do so several days or weeks after they have been sick with diarrhea, or a lung or sinus illness.

According to the examiner, the appellant had diarrhea illness in the few days that preceded his symptoms related to acute TM.  

Acute TM is a rare acquired neuroimmune spinal cord disorder that can present with the rapid onset of weakness, sensory, alterations, and bowel and bladder dysfunction.  TM can occur as an independent entity, usually as a postinfectious complication, but TM can also exist on a continuum of neuro-inflammatory disorders that include acute disseminated encephalomyelitis, multiple sclerosis, and neuromyelitis optica.  In 30 to 60 percent of the idiopathic TM cases, there is an antecedent respiratory, gastrointestinal, or systemic illness."  

The appellant had a diarrhea illness in the few days preceding his symptoms related to acute TM.  Therefore, according to the examiner, the acute TM with residual neurogenic bladder was more likely than not due to the intestinal illness the appellant suffered days before the onset of neurological symptoms and not due to flu vaccine received nearly 2 months prior.  

The appellant testified at a videoconference hearing in September 2016.  He testified that he was administered a flu vaccine during ACDUTRA.  Thereafter, he was hospitalized in January 1976, with adverse effects of the flu vaccine.  He noted that VA felt it was not the flu shot that caused his symptoms, but instead it was a diarrhea illness the few days preceding his symptoms in January 1976 that caused acute TM or GBS.  The appellant testified that he may have had diarrhea, prior to hospitalization, but that was not important because both bowel dysfunction and urinary dysfunction are symptoms of GBS.  

The appellant submitted several copies of internet studies which indicated, in pertinent part, that there are simultaneous or consecutive occurrences of GBS and TM.  Some of the internet studies show that the acute TM with cord damage is unclear, but acute TM with acute viral infections and following vaccinations are well documented.  Epidemiologic evidence indicated that many cases of GBS were related to vaccination.  When compared to the unvaccinated population, the vaccinated population had a significantly elevated attack rate in every adult age group.  The period of increased risk was concentrated primarily within the 5-week period after vaccination, although it lasted for approximately 9 or 10 weeks.  

The standard to be met in a service connection case is not that the evidence must be sufficient to definitively establish that the disability at issue is due to service, but rather, sufficient to establish that it is at least as likely as not that the disability is related to service.  The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, it is as medically sound to find in favor of the proposition as it is to find against it.  Such standard has been met in this case.  

The Board is not entirely satisfied with the opinions provided.  However, some medical opinions were made in favor of the appellant's claim without a rationale and made based on the history provided by the appellant.  However, the medical opinions rendered in July 2013 and June 2016 were rendered by the same examiner.  

The July 2013 medical opinion was made relative to associating GBS and/or acute TM to the appellant's active service from July 1954 to September 1966.  The opinion did not consider the possibility raised by the appellant that the conditions were the result of a disease or injury during his period of ACDUTRA in December 1975.  The opinion rendered (NIH) did state that vaccinations, in rare instances, may increase the risk of developing GBS in the days or weeks after getting a vaccination.  

The June 2016 medical opinion, indicated via the Institute of Medicine, that the weight of the epidemiologic evidence does not support a causal link between vaccines and GBS, but an association cannot be confidently be ruled out.  

Finally, internet studies indicated evidence of simultaneous occurrences of GBS and acute TM.  They both showed urinary and gastrointestinal dysfunction in connection with their onset.  Also, the internet studies showed the simultaneous incurrences of GBS and acute TM were well documented.  

Although there is evidence contrary to the acute TM and GBS' relationship to flu vaccines, when read as a whole, there is opinion evidence to adequately support a link between the flu vaccine received during ACDUTRA and the development of GB/TM, while there is also VA opinion information which adequately supports the lack of a link.  Accordingly, the Board finds that the evidence for and against the Veteran's neurogenic bladder, fecal leakage, and bilateral paresthesia proximately due to GBS and/or acute TM caused by a flu shot in 1975 during ACDUTRA is at least in equipoise.  The United States Court of Appeals for Veterans Claims stated that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b) , the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits." Wise v. Shinseki, 26 Vet. App. 517, 526 (2014), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

As such, the appeal is granted.  

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for neurogenic bladder is granted.  

Service connection for fecal leakage is granted.

Service connection for bilateral leg paresthesia is granted.  



___________________________                   ____________________________
         MILO H. HAWLEY                                      MICHAEL A. HERMAN
        Veterans Law Judge,                                            Veterans Law Judge,
   Board of Veterans' Appeals                                Board of Veterans' Appeals



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


